Citation Nr: 1806407	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-01 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his June 2017 Board hearing, the Veteran indicated that he injured his back while playing basketball during active duty service and has experienced problems with pain in his lower back since.  An October 1977 service treatment record shows that he was diagnosed with a diffuse back muscle strain related to playing basketball.  Although the most recent August 2010 VA examination indicated that the Veteran's lower back disability was less likely as not related to his military service, reasoning that his in-service injury was transient and the mild degenerative changes to his back were consistent with his age, he subsequently submitted a private medical opinion from his chiropractor in June 2017 indicating that the in-service injury resulted in permanent damage to his lumbar spine, including damage to his discs.  The Veteran testified at his hearing that he was a member of a military travelling basketball team and rather than seeking medical treatment each time he had problems with his back, he chose his passion for playing basketball over his health.  He further testified that after his discharge from active duty in June 1978, he primarily used pain relievers, such as ibuprofen, to treat his lower back rather than getting professional medical treatment because he could not afford it.  Therefore, the Veteran has presented potentially relevant evidence not previously addressed by the August 2010 VA examination.

Additionally, the Veteran testified that he believed that his service-connected bilateral pes planus with degenerative disease of the first metatarsal phalangeal joint and bilateral chronic ankle tendonitis contributed to his lumbar spine disability.  An August 2010 VA examination noted that the Veteran had an antalgic gait and abnormal shoe wear pattern, indicating evidence of abnormal weight bearing.  Neither the VA nor the private medical opinion addressed any affect these disabilities may have had on the nature and etiology of his lumbar spine disability.  

Accordingly, a VA examination is necessary to clarify the nature and etiology of the Veteran's lumbar spine disability based upon all medical and lay evidence, and to determine if his service-connected foot and ankle disabilities caused or contributed to the lumbar spine disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ should also obtain any outstanding VA treatment records and request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein.  The AOJ should have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any relevant, outstanding post-service VA treatment records.

2.  After obtaining any necessary authorizations from the Veteran, associate with the claims file any relevant, outstanding private treatment records.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed lumbar spine disability.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the medical and lay evidence of record, and offer an opinion as to the whether it is at least as likely as not (i.e., 50 percent or greater likelihood) that any diagnosed lumbar spine disability was caused or aggravated (permanently worsened beyond normal progression) by his military service.  The examiner is asked to specifically discuss the Veteran's in-service back injury, as well as his claimed continuing symptoms after service.  The examiner is also asked to render an opinion as to whether it is at least as likely as not that the Veteran's service-connected bilateral foot and ankle disabilities caused or aggravated any diagnosed lumbar spine disability.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




